 



Exhibit 10.1
AMENDMENT NO. 3 TO AMENDED AND RESTATED LOAN AGREEMENT
          This AMENDMENT NO. 3 TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is entered as of October 15, 2007 but effective as of August 28,
2007, by and among Layne Christensen Company, a Delaware corporation (Borrower)
and LaSalle Bank National Association (LaSalle), as Administrative Agent, and
LaSalle and the other lenders a party hereto, as Lenders.
Recitals:

A.   Borrower, Administrative Agent and Lenders are party to that certain
Amended and Restated Loan Agreement dated as of September 28, 2005, as amended
by Amendment No. 1 to Amended and Restated Loan Agreement, dated as of June 16,
2006, and as amended by Amendment No. 2 to Amended and Restated Loan Agreement,
dated as of November 20, 2006 (as amended from time to time, the “Loan
Agreement”).

B.   Administrative Agent, the Required Lenders and Borrower have agreed to the
provisions set forth herein on the terms and conditions contained herein.

Agreement
          Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and the Required Lenders hereby agree as follows:
1. Definitions. All references to the “Agreement” or the “Loan Agreement” in the
Loan Agreement, any of the other Loan Documents, and in this Amendment shall be
deemed to be references to the Loan Agreement as it may be amended, restated,
extended, renewed, replaced, or otherwise modified from time to time.
Capitalized terms used and not otherwise defined herein have the meanings given
them in the Loan Agreement.
2. Effectiveness of Agreement. This Amendment shall become effective as of the
date first written above, but only if this Amendment has been executed by
Borrower, Administrative Agent and the Required Lenders, and only if all of the
documents listed on Exhibit A to this Amendment have been delivered and, as
applicable, executed, each in form and substance satisfactory to Administrative
Agent and the Required Lenders.
3. Authorization. The Required Lenders hereby authorize the Administrative Agent
to execute any amendments to any Intercreditor Agreement with the holders of the
Term Indebtedness so as to ensure that such Intercreditor Agreements are
consistent with the provisions of this Agreement.
4. Amendments.
          4.1. Distributions; Redemptions. Section 13.9 of the Loan Agreement is
deleted and replaced with the following:
“13.9. Distributions; Redemptions. Permit or allow, or permit or allow any
Covered Person to, (a) declare or pay any dividends on any of its capital stock
(other than stock dividends), (b) purchase or redeem any such stock or any
warrants, options or other rights in respect of such stock (other than (I) the
repurchase of stock or options therefore of Layne Energy issued under the Layne
Energy Stock Option Plan due to death, disability or termination of employment,
a cashless exercise of any such options, or pursuant to put right in favor of a
holder of any options

 



--------------------------------------------------------------------------------



 



under the Layne Energy Option Plan, (II) the purchase or redemption pursuant to
and in accordance with a stock incentive plan, stock option plans or other
equity-based compensation plan or arrangement of Borrower for directors,
management or employees of Borrower and its Subsidiaries in connection with the
net settlement of options in connection with payment therefore, or (III) the
delivery to Borrower of shares of Borrower’s common stock or restricted stock
units by directors, management and employees of Borrower and its Subsidiaries to
cover tax withholding obligations associated with grants of stock options,
restricted stock, restricted stock units or other equity-based awards), (c) make
any other distribution to shareholders (other than the issuance of stock, or
stock options in respect thereof, to directors, officers and employees pursuant
to written incentive compensation plans), (d) prepay, purchase or redeem any
subordinated Indebtedness or (e) set aside funds for any of the foregoing;
provided, however, that (i) any Subsidiary may declare and pay dividends to
Borrower or to a wholly-owned Subsidiary, and (ii) so long as there is no
Existing Default and no Default or Event of Default is reasonably likely to
occur from such payment, Borrower may purchase stock of the Borrower on the open
market and re-issue such stock to officers and employees of the Borrower in
connection with written incentive compensation plans or other agreements with
officers, directors or employees of the Borrower approved by the Board of
Directors of the Borrower or any compensation committee thereof and the Borrower
may pay dividends to its shareholders and/or repurchase stock of the Borrower,
provided that the aggregate amount of all such dividends and repurchases
described in this clause (ii) shall not exceed 50% of Borrower’s annual
consolidated Net Income in any fiscal year if declared and paid within ninety
days following such fiscal year end.
          4.2. Permitted Indebtedness. Section 13.2.3. of the Loan Agreement is
deleted and replaced with the following:
“13.2.3. The Term Indebtedness up to $105,000,000 in principal outstanding in
the aggregate at any one time if the Intercreditor Agreement remains in effect
and if at the time of funding the Term Indebtedness there is no Existing Default
and the funding of any Term Indebtedness would not reasonably likely give rise
to a Default or Event of Default.”
          4.3. Change of Control. Section 13.10 of the Loan Agreement is deleted
and replaced with the following:
“13.10. Change of Control. (A) With respect to (i) Borrower, merge or
consolidate with or into another Person, except in connection with a Permitted
Acquisition, the Borrower may merge with a Target Company so long as it is the
Surviving Company and the core managers of the Borrower prior to the merger or
consolidation shall be the core managers of the continuing or surviving entity,
(ii) with respect to any other Covered Person (other than Borrower, which is
addressed in clause (i)), merge or consolidate with or into another Person
except another Covered Person and except in connection with a Permitted
Acquisition, a Covered Person (other than Borrower, which is addressed in clause
(i)) may merge with a Target Company so long as it is the Surviving Company and
either is or becomes a Guarantor; or (B) (i) with respect to Borrower, permit
any Person or Group to become the record or beneficial owner, directly or
indirectly, on a fully diluted basis, of securities representing 30% or more of
the voting power of Borrower’s then outstanding securities having the power to
vote or 30% or more of Borrower’s then outstanding capital stock, or to acquire
the power to elect a majority of the Board of Directors of Borrower, or
(ii) with respect to any Covered Person other than Borrower, permit any Person
or Group other than Borrower or another Covered Person to own, directly or
indirectly, any capital stock of such Covered Person except, with regards to
Covered Persons incorporated or formed under the laws of a jurisdiction outside
the United States, director/officer qualifying shares owned by such directors or
officers, and except with regards to Layne Energy, common stock issued under the

2



--------------------------------------------------------------------------------



 



Layne Energy Stock Option Plan if at all times Layne Energy’s parent entity owns
100% of the preferred stock of Layne Energy and no less than 90% (on a fully
diluted basis) of Layne Energy’s common stock.”
          4.4. Subsidiaries. Section 13.19.2 of the Loan Agreement is deleted
and replaced with the following, and a new Section 13.19.3 is hereby added to
the Loan Agreement as follows:
“13.19.2. Notwithstanding Section 13.19.1, subject to the other terms of this
Agreement (although Section 13.7 shall not be applicable to the transactions
contemplated by this Section 13.19.2), the Borrower or another Covered Person
may sell up to forty percent (40%) in the aggregate of the equity in Layne
Energy in one or more series of public offerings or private offerings (which for
purposes of this Section 13.19.2, shall include any equity or options therefor
issued under the Layne Energy Stock Option Plan) if: (i) no Default or Event of
Default has occurred and is continuing at the time of such sale and no Default
or Event of Default occurs or is reasonably likely to occur from such sale,
(ii) for each of the two fiscal quarters prior to such sale, the ratio in
Section 14.3 is less than 2.25:1.00 with such calculation being made as if Layne
Energy was not a Subsidiary for such periods and therefore excluded from such
calculation; (iii) Layne Energy promptly following formation is a Guarantor and
remains a Guarantor, but, following any such initial public offering or private
offering, only to the extent of Layne Energy’s Indebtedness to all Covered
Persons taken as a whole; and (iv) if Borrower chooses to repay Indebtedness
(such choice to be in Borrower’s discretion) with the net proceeds of any such
initial public offering or private offering, then Borrower shall repay the Loan
Obligations and the Term Indebtedness on a pro rata basis (unless the holders of
the Term Indebtedness decline such offer as set forth in the Term Indebtedness
Documents, in which case such proceeds shall be used solely to repay the Loan
Obligations), provided, however, the first $15,000,000 of any such net proceeds
of an initial public offering or private offering (excluding proceeds from any
exercise of options issued under the Layne Energy Stock Option Plan) may be used
solely to repay the Loan Obligations.
13.19.3. Notwithstanding Section 13.19.1, subject to the other terms of this
Agreement (although Section 13.7 shall not be applicable to the transactions
contemplated by this Section 13.19.3), if at all times Layne Energy is a
Guarantor and remains a Guarantor, Layne Energy may issue up to 10% (on a
fully-diluted basis) of the common stock of Layne Energy pursuant to the Layne
Energy Stock Option Plan.”
          4.5. Layne Energy and Layne Energy Stock Option Plan. The existing
defined term “Layne Energy” on Exhibit 2.1 of the Loan Agreement is deleted and
replaced with the following:
     “Layne Energy” means Layne Energy, Inc., a Delaware corporation.”
A new definition and “Layne Energy Stock Option Plan” is hereby added to
Exhibit 2.1 of the Loan Agreement as follows:
“Layne Energy Stock Option Plan” means that certain stock option plan, as
amended from time to time (including any successor or replacement plan) of Layne
Energy, duly adopted by Layne Energy’s board of directors, pursuant to which
certain key employees of Layne Energy may, from time to time, receive options
for up to 10% in the aggregate, on a fully diluted basis, of Layne Energy’s
common stock.”

3



--------------------------------------------------------------------------------



 



          4.6. Disclosure Schedule. The Disclosure Schedule attached hereto as
Exhibit B amends and restates in its entirety the Disclosure Schedule attached
to the Loan Agreement for Section 10.27 of the Disclosure Schedule.
5. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Administrative Agent and the Lenders that (i) Borrower’s execution
of this Amendment has been duly authorized by all requisite action of Borrower;
(ii) no consents are necessary from any third parties for Borrower’s execution,
delivery or performance of this Amendment, (iii) this Amendment, the Loan
Agreement, and each of the other Loan Documents, constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except to the extent that the enforceability thereof against
Borrower may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity principles of general
application, (iv) except as disclosed on the Amended and Restated Disclosure
Schedule attached hereto as Exhibit B, all of the representations and warranties
contained in Section 10 of the Loan Agreement are true and correct with the same
force and effect as if made on and as of the date of this Amendment, (v) after
giving effect to this Amendment, there is no Existing Default, (vi) since
September 28, 2005, there has been no change in the financial condition or
business operations of Borrower or any other Covered Person which could
reasonably be expected to result in a Material Adverse Effect, (vii) there are
no proceedings of any kind, pending or threatened against Borrower or any other
Covered Person, which could reasonably be expected to result in a Material
Adverse Effect, and (viii) there are no Security Interests with respect to the
Borrower or its assets, except for Permitted Security Interests.
6. Effect of Amendment. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Loan Agreement or any of the other
Loan Documents, nor constitute a waiver of any provision of the Loan Agreement,
any of the other Loan Documents or any existing Default or Event of Default,
nor, except as set forth in Section 4 hereof, be or be construed or deemed to
be, an amendment or modification of any provision of the Loan Agreement or the
other Loan Documents.
7. Reaffirmation. Borrower hereby represents, warrants, acknowledges and
confirms that (i) the Loan Agreement and the other Loan Documents remain in full
force and effect, (ii) Borrower has no defenses to its obligations under the
Loan Agreement and the other Loan Documents, and (iii) Borrower has no claim
against Administrative Agent or any Lender arising from or in connection with
the Loan Agreement or the other Loan Documents and hereby waives, releases and
discharges forever any claims the Borrower may have against Administrative Agent
or any Lender arising on or prior to the date hereof.
8. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Illinois without giving effect to choice or conflicts of
law principles thereunder.
9. Section Titles. The section titles in this Amendment are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Amendment.
10. Counterparts; Facsimile Transmissions. This Amendment may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Signatures to this Amendment may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.
11. Patriot Act Notice. Administrative Agent, each Lender and LaSalle (for
itself and not on behalf of any other party) hereby notifies each Borrower, each
Guarantor, each other Covered Person and each of their Subsidiaries that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56,

4



--------------------------------------------------------------------------------



 



signed into law October 26, 2001 (the “Act”), it is required to obtain, verify
and record information that identifies each Borrower, each Guarantor, each other
Covered Person and each of their Subsidiaries, which information includes the
name and address of the Borrower, each Guarantor, each other Covered Person and
each of their Subsidiaries and other information that will allow Administrative
Agent, such Lender or LaSalle, as applicable, to identify the Borrower, each
Guarantor, each other Covered Person and each of their Subsidiaries in
accordance with the Act.
12. Incorporation By Reference. Administrative Agent, the Lenders and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Amendment by this reference.
13. Statutory Notice — Insurance.
The following notice is given pursuant to Section 10 of the Collateral
Protection Act set forth in Chapter 815 Section 180/1 of the Illinois Compiled
Statutes (1996); nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:
UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.
14. Statutory Notice — Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
Borrower acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first above written.

              LAYNE CHRISTENSEN COMPANY, a Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
            Jerry W. Fanska, Senior Vice President — Finance
 
            LASALLE BANK NATIONAL ASSOCIATION,     as Administrative Agent and
as a Lender
 
       
 
  By:     /s/ James C. Binz
 
            James C. Binz, Senior Vice President
 
            NATIONAL CITY BANK, as successor by merger to     National City Bank
of Indiana, as a Lender
 
       
 
  By:   /s/ Tracy J. Venable
 
       
 
  Name:        Tracy J. Venable
 
  Title:        SVP
 
       
 
  HARRIS   N.A., as a Lender
 
       
 
  By:   /s/ David L. Mistic
 
       
 
  Name:        David L. Mistic
 
  Title:        Vice President
 
            THE PRUDENTIAL INSURANCE COMPANY     OF AMERICA, as a Lender
 
       
 
  By:   /s/ BL
 
       
 
  Name:        Brian E. Lemons
 
  Title:        Vice President
 
       
 
  M&I MARSHALL & ILSLEY BANK, as a Lender
 
       
 
  By:   /s/ Roger A. Lumley
 
       
 
  Name:        Roger A. Lumley
 
  Title:        Senior Vice President
 
       
 
      /s/ Kelley Wilcox
 
           Kelley Wilcox, Senior Vice President
 
       
 
  FIRST BANK, as a Lender
 
       
 
  By:   /s/ Brenda J. Laux
 
       
 
  Name:        Brenda J. Laux
 
  Title:        Executive Vice President

6



--------------------------------------------------------------------------------



 



         
 
  ALLIED   IRISH BANKS, P.L.C., as a Lender
 
       
 
  By:   /s/ Norbert Gallilgan
 
       
 
  Name:        Norbert Galligan
 
  Title:        Vice President
 
       
 
  ALLIED   IRISH BANKS, P.L.C., as a Lender
 
       
 
  By:   /s/ Gregory J. Wiske
 
       
 
  Name:        Gregory J. Wiske
 
  Title:        Vice President

{end of signatures}

7



--------------------------------------------------------------------------------



 



UNCONDITIONAL REAFFIRMATION OF GUARANTY
     This Unconditional Reaffirmation of Guaranty to the Third Amendment to
Amended and Restated Loan Agreement (this “Reaffirmation”) is executed by each
of the undersigned (individually, and collectively, and jointly and severally,
“Guarantor”) and is dated as of October 15, 2007 (this “Reaffirmation”). Each
Guarantor acknowledges and consents to all changes, terms and provisions set
forth in the foregoing Third Amendment to the Amended and Restated Loan
Agreement among the Borrower, Administrative Agent, and the Lenders of even date
with this Reaffirmation (the “Third Amendment”) and agrees that all such changes
are in the best interests of the Borrower and Guarantor. In consideration of the
financial accommodations granted and which may hereafter be granted to the
Borrower by Administrative Agent and the Lenders, in consideration of
Administrative Agent’s, the Issuing Lender’s and the Lenders’ reliance on each
Unlimited Guaranty executed by each Guarantor in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders and the other
Loan Documents to which Guarantor is a party, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Guarantor, irrevocably and unconditionally reaffirms each Unlimited Guaranty and
the other Loan Documents to which it is a party and its continuing guarantee of
the payment and performance of all current and future Loan Obligations.
Guarantor agrees that the validity and enforceability of each Unlimited Guaranty
and the other Loan Documents to which it is a party is not and shall not be
affected in any way or manner by any of the changes, terms and provisions set
forth in the Third Amendment.
     Each Guarantor hereby acknowledges and confirms that (i) each Unlimited
Guaranty and each other Loan Documents to which it is a party is in full force
and effect, (ii) such Guarantor has no defenses to its obligations under each
Unlimited Guaranty and the other Loan Documents to which it is a party, and
(iii) such Guarantor has no claim against Administrative Agent, the Issuing
Lender or any Lender arising from or in connection with the Loan Agreement or
the other Loan Documents, and such Guarantor hereby releases and waives and
discharges forever any such claims it may have against Administrative Agent, the
Issuing Lender or any Lender arising from or in connection with the Loan
Agreement, each Unlimited Guaranty or the other Loan Documents.
          Each Guarantor hereby represents and warrants to Administrative Agent,
the Issuing Lender and each Lender as of the date hereof that (i) this
Reaffirmation has been duly authorized by such Guarantor’s governing body,
members or shareholders, as the case may be, (ii) no consents are necessary from
any third Person for such Guarantor’s execution, delivery or performance of this
Reaffirmation which have not been obtained, and (iii) this Reaffirmation and all
other Loan Documents to which it is a party constitutes the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms except as the enforcement thereof may be limited by
bankruptcy, insolvency or other laws related to creditors rights generally or by
the application of equity principles.
{remainder of page intentionally left blank signature pages follow}

8



--------------------------------------------------------------------------------



 



     
 
  BOYLES BROS. DRILLING COMPANY,
a Utah corporation
 
   
 
  CHRISTENSEN BOYLES CORPORATION,
a Delaware corporation
 
   
 
  INTERNATIONAL DIRECTIONAL SERVICES, LLC,
a Delaware limited liability company
 
   
 
  LAYNE TEXAS, INCORPORATED,
a Delaware corporation
 
   
 
  MID-CONTINENT DRILLING COMPANY,
a Delaware corporation
 
   
 
  SHAWNEE OIL & GAS, L.L.C.,
a Delaware limited liability company
 
   
 
  STAMM-SCHEELE INCORPORATED,
a Louisiana corporation
 
   
 
  TOLEDO OIL & GAS SERVICES, INC.,
a Louisiana corporation
 
   
 
  VIBRATION TECHNOLOGY, INC.,
a Delaware corporation
 
   
 
  LAYNE ENERGY, INC., a Delaware corporation
 
   
 
  LAYNE ENERGY CHERRYVALE, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY CHERRYVALE PIPELINE, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY DAWSON, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY DAWSON PIPELINE, LLC,
a Delaware limited liability company
 
   
 
  WINDSOR RESOURCES, LLC,
a Delaware limited liability company, formerly known
as Layne Energy Illinois, LLC,
 
   
 
  WINDSOR RESOURCES PIPELINE, LLC,
a Delaware limited liability company, formerly known
as Layne Energy Illinois Pipeline, LLC

9



--------------------------------------------------------------------------------



 



     
 
  LAYNE ENERGY MARKETING, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY OPERATING, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY OSAGE, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY PIPELINE, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY PRODUCTION, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY RESOURCES, INC.,
a Delaware corporation
 
   
 
  LAYNE ENERGY SYCAMORE, LLC,
a Delaware limited liability company
 
   
 
  LAYNE ENERGY SYCAMORE PIPELINE, LLC,
a Delaware limited liability company
 
   
 
  LAYNE WATER DEVELOPMENT AND STORAGE, LLC,
a Delaware limited liability company
 
   
 
  CHERRYVALE PIPELINE, LLC,
a Kansas limited liability company
 
   
 
  REYNOLDS, INC.,
an Indiana corporation
 
   
 
  INLINER TECHNOLOGIES, LLC,
an Indiana limited liability company
 
   
 
  LINER PRODUCTS, LLC,
an Indiana limited liability company
 
   
 
  REYNOLDS INLINER, LLC,
an Indiana limited liability company
 
   
 
  REYNOLDS TRANSPORT CO.,
an Indiana corporation
 
   
 
  COLLECTOR WELLS INTERNATIONAL, INC.,
an Ohio corporation

10



--------------------------------------------------------------------------------



 



     
 
   
 
  INTERNATIONAL WATER CONSULTANTS, INC., an Ohio
corporation
 
   
 
  INLINER AMERICAN, INC., a Delaware corporation
formerly known as American Water Services Underground
Infrastructure, Inc.
 
   
 
  MAG CON, INC., a Louisiana corporation

         
 
    By:     /s/ Jerry W. Fanska
 
       
 
    Name:   Jerry W. Fanska
 
    Title:   Vice President

     
 
  LAYNE DRILLING PTY LTD,
an Australian company
 
   
 
  LAYNE CHRISTENSEN AUSTRALIA PTY LTD,
an Australian company
 
   
 
  STANLEY MINING SERVICES PTY LTD,
an Australian company
 
   
 
  SMS HOLDINGS PTY LTD,
an Australian company
 
   
 
  WEST AFRICAN HOLDINGS PTY LTD,
an Australian company
 
   
 
  WEST AFRICAN DRILLING SERVICES PTY LTD,
an Australian company
 
   
 
  WEST AFRICAN DRILLING SERVICES (NO. 2) PTY
LTD, an Australian company
 
   
 
  STANLEY MINING SERVICES (BOTSWANA) PTY LTD., a
Botswana, Africa entity, formerly known as Whitfield (Pty) Ltd.

         
 
    By:     /s/ Jerry W. Fanska
 
       
 
    Name:   Jerry W. Fanska
 
    Title:    Director

11